NUMBER 13-18-00632-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                  IN THE INTEREST OF L.S., A MINOR CHILD


                  On appeal from the County Court at Law #5
                         of Nueces County, Texas.



                 ORDER TO FILE APPELLANT’S BRIEF
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

       This cause is before the Court on appellant’s first motion for extension of time to

file its brief. This Court, having fully examined and considered appellant’s motion is of

the opinion that, in the interest of justice, appellant’s first motion for extension of time to

file its brief should be granted with order. The Court, however, requires strict adherence

to the briefing rules in appeals of parental termination cases, such as this appeal, and

looks with disfavor upon the delay caused by such extension requests. See TEX. R. APP.

P. 38.6; see also id. at R. 28.4.
      The Court GRANTS IN PART and DENIES IN PART appellant’s first motion for

extension of time. This motion is GRANTED insofar as the Court will extend appellant’s

deadline to file the brief for twenty (20) days. This motion is DENIED insofar as the Court

will not allow an extension of sixty (60) days as requested. Further motions for extension

of time will not be favorably entertained by this Court, absent extraordinary

circumstances.

         IT IS SO ORDERED.

                                                                     PER CURIAM

Delivered and filed the
3rd day of January, 2019.




                                            2